Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 03/23/2021, are accepted and do not introduce new matter. 
Claims 1-15 are pending. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is indefinite for depending on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inculet et al (U.S. 5,400,975) in view of Decea et al (U.S. 2014/0183228).
Regarding claim 1, Inculet teaches a container (12a) for fluid, comprising: 
a container housing (housing of container 12a) comprising a first portion (lower portion of 12a) secured to a second portion (dome 91 of container 12a) at an integral rim (defined by 90, where the container 12a meets the dome 91, see in Figs 5-8); 
an actuator valve assembly (valve assembly defined by valve 16a and support 92), including a button (defined by support 92, which is pressed down in order to activate the valve 16a) having an upper surface (surface defined by limb 94, and arms 96 and 98) that is selectively actuatable to dispense a product contained in the container housing (when the upper surface is pressed down, the product stored in the container is dispensed through the valve 16a), wherein the button further includes an opening configured to release the product in a direction transverse to a longitudinal axis of the container (the button includes nozzle 18a, which dispenses the product in a direction transverse to the longitudinal axis of the container , as seen in Figs 5-8); 
an overcap (defined by cover assembly 110) at least partially enclosing the button (as seen in Fig 5), the overcap comprising an orifice (116) aligned with the opening of the button to allow flow of the fluid  (as seen in Fig 5 and 8) and a slot-shaped aperture (120) defined on top of the overcap above the upper surface of the button (as seen in Fig 5) for facilitating actuation of the button wherein the slot-shaped aperture has a width smaller than a width of the upper 
a fitting member (skirt 112) including a shoulder portion (out wall 86) extending outwardly with respect to the integral rim wherein the fitting member encloses at least a circumferential portion of the integral rim (as seen in Fig 8, the shoulder portion is an extension that mates with the integral rim). 
However, Inculet does not teach the fitting member is fixed to the rim such that at a time prior to combination of the container with a fluid dispensing device usable with the container as a result of engaging the shoulder portion the fitting member is not rotatable with respect to the container housing.  
Decea teaches an actuator device for an aerosol can, wherein a fitting element (base 8, which secures to container 1) includes a shoulder portion (19) that extends outwardly with respect to an integral rim (as seen in Figs 3-6, shoulder portion 19 extends outwardly from the fitting member and comes in contact with the integral rim 9) and is fixed to the rim such that at a time prior to combination of the container with a fluid dispensing device (200) usable with the container (fitting member is fixed to the container, prior to use with fluid dispensing device 200, as seen in Figs 1-6) as a result of engaging the shoulder portion the fitting member is not rotatable with respect to the container housing (shoulder 19 is disclosed as a rotational stopping means, which allows for the top part 30 to be rotated with respect to base 8 to go from an on to an off position, as seen in Fig 1; as such, base 8, i.e. fitting member does not 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inculet to incorporate the teachings of Decea to provide a fitting member that attaches a fluid dispensing device to the container in order to provide the user with ergonomic means for vertical gripping and actuating the container with ease of use (as disclosed in Pars 0003, 0083 and 0095 of Decea).
Regarding claim 2, Inculet and Decea teach the container of claim 1, wherein the button and the overcap are rotatable about a central longitudinal axis of the container and the overcap is at least one of secured to and integral with the button (as seen in Figs 6-7 of Inculet, the overcap 110 is rotatable about the rim of the container and the button is secured to and integral with the overcap via the rim 90 and skirt 112).  
Regarding claim 3, Inculet and Decea teach the container of claim 1, wherein the shoulder portion protrudes in a direction perpendicular to a central longitudinal axis of the container (shoulder 86 of Inculet extends in a direction perpendicular to the direction of the longitudinal axis of the container, as seen in Fig 8) and wherein the fitting member is at least one of secured to and integral with the housing of the container (fitting member 112, is secured to and integral with the rim of the container, which is part of the housing of the container, as seen in Fig 8).  
Regarding claim 4, Inculet and Decea teach the container of claim 1, adapted to be coupled to a mounting apparatus (retaining means 215 of Decea) included in a device housing (202, as seen in Fig 7 of Decea), the projecting member of the overcap being adapted to be 
Regarding claim 5, Inculet and Decea teach the apparatus of claim 4, wherein the slot-shaped aperture of the overcap is adapted to receive a plunger of an actuator (Inculet in combination with Decea, teach an ergonomic handle that includes plunger 204, as seen in Fig 8 of Decea, which facilitates actuation of the button when the container is placed in the fluid handling device 200 of Decea).  
Regarding claim 6, Inculet and Decea teach the apparatus of claim 4, wherein the orifice is oriented toward an emission end of the device housing when the projecting member is disposed in the recess (orifice 116 of Inculet is oriented toward an emission end of the device housing when the projecting member 102 is in the recess, as seen in Fig 8; in combination with Decea, when the projecting member 23 is disposed in the recess, the orientation of the orifice also points towards the emission end).  
Regarding claim 8, Inculet and Decea teach the apparatus of claim 1, wherein the shoulder portion is adapted to engage a shelf of a fitting receiver (shoulder portion 86 of Inculet engages a shelf defined above the fitting member 112).
claim 9, Inculet and Decea teach the apparatus of claim 8, wherein the projecting member is adapted to be received in a recess (24 of Decea is a recess that receives projecting member 23).  
Regarding claim 10, Inculet and Decea teach an apparatus comprising the container of claim 1 in fluid communication with a device housing (device housing 202 of Decea) operable to discharge the fluid from the container (as seen in Fig 8 of Decea).  
Regarding claim 11, Inculet and Decea teach an apparatus comprising the container of claim 10 wherein fluid in the container comprises a pressurized fluid (as disclosed in col 4, lines 50-52 of Inculet).  
Regarding claim 12, Inculet teaches a container (12a) for fluid, comprising: 
a container housing (housing of container 12a) comprising a first portion (lower portion of 12a) secured to a second portion (dome 91 of container 12a) at an integral rim (defined by 90, where the container 12a meets the dome 91, see in Figs 5-8); 
pressurized fluid in the container housing (as disclosed in col 4, lines 50-52), 
an actuator button (defined by valve assembly defined by valve 16a and support 92) atop the container housing (as seen in Figs 5-8) wherein the actuator button includes an upper surface (surface defined by limb 94, and arms 96 and 98) and a spray orifice (nozzle 18a) and the actuator button is operable to release fluid from the container housing through the spray orifice transverse to a longitudinal axis of the container (when the upper surface is pressed down, the product stored in the container is dispensed through the valve 16a; nozzle 18a dispenses the product in a direction transverse to the longitudinal axis of the container, as seen in Figs 5-8); 

a fitting member (skirt 112) including a shoulder portion (out wall 86) extending outwardly with respect to the integral rim wherein the fitting member encloses the integral rim (as seen in Fig 8, the shoulder portion is an extension that mates with the integral rim).
However, Inculet does not teach the device wherein the fitting member is one of secured to and integral with the container such that at a time prior to assembly of the container with a fluid dispensing device usable with the container as a result of engaging the shoulder portion the fitting member is not rotatable with respect to the container housing.  
Decea teaches an actuator device for an aerosol can, wherein a fitting element (base 8, which secures to container 1) includes a shoulder portion (19) that extends outwardly with respect to an integral rim (as seen in Figs 3-6, shoulder portion 19 extends outwardly from the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inculet to incorporate the teachings of Decea to provide a fitting member that attaches a fluid dispensing device to the container in order to provide the user with ergonomic means for vertical gripping and actuating the container with ease of use (as disclosed in Pars 0003, 0083 and 0095 of Decea).
Regarding claim 13, Inculet and Decea teach the container of claim 12, wherein the overcap is rotatable with respect to the fitting member (as modified by Decea, overcap 10 and fitting member 8 rotate with respect to one another, as seen in Fig 1 in order to go form on to off positions).   
Regarding claim 14, Inculet and Decea teach the container of claim 13, wherein the shoulder portion is adapted to engage a shelf of a fitting receiver (shoulder portion 86 of Inculet engages a shelf defined above the fitting member 112).
claim 15, Inculet and Decea teach the container of claim 14, the overcap further comprising a projecting member adapted to be disposed in a recess (projecting member 23 of Decea projects into recess 24, as seen in Fig 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inculet et al (U.S. 5,400,975) in view of Decea et al (U.S. 2014/0183228); further in view of Clarke et al (U.S. 2005/0284958).
Regarding claim 7, Inculet and Decea teach the container of claim 1, in fluid communication with a nozzle (18a of Inculet) having a first inlet (defined downstream of 16a, as seen in Fig 8 of Inculet). However, they do not teach the container comprising an unpressurized fluid in fluid communication with the nozzle via the first inlet, the nozzle having a second inlet adapted to receive a pressurized fluid from a pump such that the pressurized fluid shears the unpressurized fluid.
Clarke teaches a portable sprayer that comprises a container (80) comprising an unpressurized fluid in fluid communication with a nozzle via an inlet (92a), the nozzle adapted to receive a pressurized fluid from a pump (114) such that the pressurized fluid shears the unpressurized fluid (as disclosed in paragraph 0028).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inculet and Decea to incorporate the teachings of Clarke to provide a pump in order to make use of any liquid without the need to use a pressurized container all the time. Having a pump also allows for different flow rates (see abstract of Clarke).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 03/23/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752